Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-5-2006

In Re: Syed Raza
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5013




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Syed Raza " (2006). 2006 Decisions. Paper 1786.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1786


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-15 (December 2005)                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-5013
                                   ________________

                                 IN RE: SYED I. RAZA,
                                                 Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
(Related to D. N.J. Civ. Nos. 05-cv-04159, 05-cv-03437, 05-cv-02291, & 04-cv-04972)

                     _____________________________________

                 Submitted Under Rule 21, Fed. R. App. Pro.
                            December 16, 2005
    BEFORE: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                                   Filed January 5, 2006

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Pro se petitioner Syed I. Raza seeks a writ of mandamus to compel the

United States District Court for the District of New Jersey to act on a motion for stay

filed in D.N.J. Civ. No. 04-cv-04972, which is Raza’s appeal arising from the bankruptcy

matter N.J. Bk. No. 03-23667. Raza also filed other appeals from the same bankruptcy

case, docketed at D.N.J. Civ. Nos. 05-cv-02291, 05-cv-03437, and 05-cv-04159. His

                                             1
appeals were filed in District Court on October 13, 2004, April 29, 2005, July 8, 2005,

and August 23, 2005. Raza filed this mandamus petition in November 2005.

              Mandamus is an appropriate remedy only in the most extraordinary of

situations. In re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994). To justify such a

remedy, a petitioner must show that he has (i) no other adequate means of obtaining the

desired relief and (ii) a “clear and indisputable” right to issuance of the writ. See Haines

v. Liggett Group, Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States

District Court, 426 U.S. 394, 402 (1976)).

              Raza’s appeals in District Court were pending at the time he submitted this

mandamus petition. However, on November 3, 2005, the District Court affirmed the

Bankruptcy Court’s orders and dismissed Raza’s pending motions in D.N.J. Civ. Nos.

04-cv-04972, 05-cv-02291, and 05-cv-03437. Further, on November 16, 2005, the

District Court affirmed the Bankruptcy Court’s order and dismissed Raza’s pending

motions in D. N.J. Civ. No. 05-cv-4159. Thus, the matter before us is moot.

              Accordingly, we will deny the petition for a writ of mandamus.